Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-8-2003

Otto v. PA State Ed Assoc
Precedential or Non-Precedential: Non-Precedential

Docket 01-3858




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Otto v. PA State Ed Assoc" (2003). 2003 Decisions. Paper 660.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/660


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           PRECEDENTIAL

                                     Filed April 8, 2003

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                     No. 01-3858


        MARSHA OTTO; F. NAYLOR EMORY;
       DENNIS A. ERB; ROBERT K. GILBERT;
     JAMES W. LOSSELL; BARBARA J. MCALLEY;
     WESLEY S. SEMPLE, On behalf of themselves
     and all other non-members similarly situated
                          v.
  PENNSYLVANIA STATE EDUCATION ASSOCIATION;
 NATIONAL EDUCATION ASSOCIATION; SHALER AREA
EDUCATION ASSOCIATION, On behalf of themselves and
     all other local associations similarly situated
                                    Appellants


                     No. 01-4110


         MARSHA OTTO; F. NAYLOR EMORY;
        DENNIS A. ERB; ROBERT K. GILBERT;
     JAMES W. LOSSELL; BARBARA J. MCALLEY;
     WESLEY S. SEMPLE, On behalf of themselves
     and all other non-members similarly situated,
                                    Appellants
                          v.
  PENNSYLVANIA STATE EDUCATION ASSOCIATION;
 NATIONAL EDUCATION ASSOCIATION; SHALER AREA
EDUCATION ASSOCIATION, On behalf of themselves and
     all other local associations similarly situated
                                   2




        Appeal from the United States District Court
          for the Middle District of Pennsylvania
            (D.C. Civil Action No. 96-cv-01233)
           District Judge: Honorable Yvette Kane

                      Argued June 27, 2002
      Before: AMBRO and STAPLETON, Circuit Judges,
                and O’NEILL,* District Judge

                  (Opinion filed April 3, 2003)
                          Milton L. Chappell, Esquire (Argued)
                          W. James Young
                          National Right to Work Legal
                           Defense Foundation
                          8001 Braddock Road, Suite 600
                          Springfield, VA 22160
                            Attorneys for Appellants/Cross-
                            Appellees
                          John M. West, Esquire (Argued)
                          Laurence Gold
                          Bredhoff & Kaiser
                          805 Fifteenth Street, N.W.,
                           Suite 1000
                          Washington, D.C. 20005
                          Mark P. Widoff, Esquire
                          Pennsylvania State Education
                           Association
                          400 North Third Street
                          P.O. Box 1724
                          Harrisburg, PA 17105
                            Attorneys for Appellees/Cross-
                            Appellants

* Honorable Thomas N. O’Neill, Jr., United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
                              3



           ORDER AMENDING SLIP OPINION

AMBRO, Circuit Judge:
  It is now ordered that the published Opinion in the above
case filed April 3, 2003, be amended as follows:
   On page 12, on the second and third lines of the
carryover paragraph, delete “— testing merely to be aware
of the need for material modifications to financial
disclosures —”. On page 12, in the first full paragraph,
after the word “accountant’s” and before the word
“procedures”, insert “audit”. In the following sentence
(beginning “We do note, however, . . .”), insert the phrase
“within the audit context” at the end of the sentence.
                                  By the Court,
                                  /s/ Thomas L. Ambro
                                  Circuit Judge
Dated: April 8, 2003

A True Copy:
        Teste:

                  Clerk of the United States Court of Appeals
                              for the Third Circuit